IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2014 Term                 FILED
                                                                 June 4, 2014
                                                                 released at 3:00 p.m.
                                                                 RORY L. PERRY II, CLERK
                                      No. 13-0065              SUPREME COURT OF APPEALS
                                                                   OF WEST VIRGINIA




                         LAWYER DISCIPLINARY BOARD,
                                  Petitioner

                                          v.

                                 CHARLES C. AMOS,
                                    Respondent



                            Lawyer Disciplinary Proceeding
                                   No. 11-03-316

           LICENSE TO PRACTICE LAW IN WEST VIRGINIA
   SUSPENDED FOR SEVENTY-FIVE DAYS AND ADDITIONAL SANCTIONS


                                Submitted: May 7, 2014
                                  Filed: June 4, 2014

Rachael L. Fletcher Cipoletti, Esq.                   Paul E. Biser, Esq.
Chief Lawyer Disciplinary Counsel                     Fredeking, Fredeking & Biser Law
Office of Disciplinary Counsel                        Offices
Charleston, West Virginia                             Huntington, West Virginia
Counsel for Petitioner                                Counsel for Respondent

The Opinion of the Court was delivered PER CURIAM.
JUSTICE BENJAMIN concurs, and reserves the right to file a concurring opinion.
JUSTICE KETCHUM, deeming himself disqualified, did not participate in the decision in
this case.
JUDGE ALOI, sitting by special assignment.

                            SYLLABUS BY THE COURT
              1. “A de novo standard applies to a review of the adjudicatory record made for

the Committee on Legal Ethics of the West Virginia State Bar [currently, the Hearing Panel

Subcommittee of the Lawyer Disciplinary Board] as to questions of law, questions of

application of the law to the facts, and questions of appropriate sanctions; this Court gives

respectful consideration to the Committee’s recommendations while ultimately exercising

its own independent judgment. On the other hand, substantial deference is given to the

Committee’s finding of fact, unless such findings are not supported by reliable, probative,

and substantial evidence on the whole record.” Syl. Pt. 3, Committee on Legal Ethics of the

West Virginia State Bar v. McCorkle, 192 W.Va. 286, 452 S.E.2d 377 (1994).



              2. “This Court is the final arbiter of legal ethics problems and must make the

ultimate decisions about public reprimands, suspensions or annulments of attorneys’ licenses

to practice law.” Syl. Pt. 3, Committee on Legal Ethics v. Blair, 174 W.Va. 494, 327 S.E.2d
671 (1984), cert. denied, 470 U.S. 1028 (1985).



              3.   “Mitigating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify a reduction in the degree of discipline to be

imposed.” Syl. Pt. 2, Lawyer Disciplinary Board v. Scott, 213 W.Va. 209, 579 S.E.2d 550

(2003).




                                              i
              4. “Mitigating factors which may be considered in determining the appropriate

sanction to be imposed against a lawyer for violating the Rules of Professional Conduct

include: (1) absence of a prior disciplinary record; (2) absence of a dishonest or selfish

motive; (3) personal or emotional problems; (4) timely good faith effort to make restitution

or to rectify consequences of misconduct; (5) full and free disclosure to disciplinary board

or cooperative attitude toward proceedings; (6) inexperience in the practice of law; (7)

character or reputation; (8) physical or mental disability or impairment; (9) delay in

disciplinary proceedings; (10) interim rehabilitation; (11) imposition of other penalties or

sanctions; (12) remorse; and (13) remoteness of prior offenses.” Syl. Pt. 3, Lawyer

Disciplinary Board v. Scott, 213 W.Va. 209, 579 S.E.2d 550 (2003).



              5.   “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syl. Pt. 4, Lawyer Disciplinary Board v. Scott, 213 W.Va. 209, 579 S.E.2d 550

(2003).



              6. “In deciding on the appropriate disciplinary action for ethical violations, this

Court must consider not only what steps would appropriately punish the respondent attorney,

but also whether the discipline imposed is adequate to serve as an effective deterrent to other

members of the Bar and at the same time restore public confidence in the ethical standards



                                               ii
of the legal profession.” Syl. Pt. 3, Committee on Legal Ethics v. Walker, 178 W.Va. 150,

358 S.E.2d 234 (1987).



             7. “Ethical violations by a lawyer holding a public office are viewed as more

egregious because of the betrayal of the public trust attached to the office.” Syl. Pt. 3,

Committee on Legal Ethics v. Roark, 181 W.Va. 260, 382 S.E.2d 313 (1989).




                                           iii
Per Curiam:

              This matter is before this Court upon the findings and recommendations of the

Hearing Panel Subcommittee (“Hearing Panel”) of the Lawyer Disciplinary Board (“LDB”)

in a disciplinary proceeding brought against the respondent, Charles C. Amos (“Mr. Amos”).

The proceeding was instituted by the complainant, the Office of Disciplinary Counsel

(“ODC”), through its Statement of Charges. The ODC alleged that Mr. Amos engaged in

misconduct arising out of his contact and communications with a represented party in a

judicial proceeding in which Mr. Amos, as an assistant prosecuting attorney, represented the

West Virginia Department of Health and Human Resources (“DHHR”).



              Following an evidentiary hearing, the Hearing Panel found that Mr. Amos had

violated the West Virginia Rules of Professional Conduct in several respects and

recommended that this Court impose a number of sanctions, including a public reprimand.

Mr. Amos does not challenge the findings with respect to his ethical violations, and both he

and the ODC urge this Court to adopt the Hearing Panel’s recommended sanctions. After

a careful review of the briefs, the argument of counsel, and the record submitted, this Court

adopts the Hearing Panel’s recommended sanctions, in part, finding that a seventy-five-day

suspension of Mr. Amos’s law license is an appropriate sanction, rather than the public

reprimand recommended by the Hearing Panel.



                           I. Factual and Procedural History

                                             1
              On January 17, 2013, the LDB through the ODC issued its Statement of

Charges against Mr. Amos, a member of the West Virginia State Bar since 1982. The

Statement contained one count, which alleged that Mr. Amos had violated Rule 1.71 and Rule

8.4(b), (c), (d) and (e)2 of the Rules of Professional Conduct due to his contact with and

actions toward Ms. C., a respondent parent in a child abuse and neglect proceeding.3 Ms. C.

       1
        Rule 1.7 states, in relevant part, as follows:

                     (b) A lawyer shall not represent a client if the
              representation of that client may be materially limited by the
              lawyer’s responsibilities to another client or to a third person, or
              by the lawyer’s own interests, unless:
                     (1) the lawyer reasonably believes the representation will
              not be adversely affected; and
                     (2) the client consents after consultation. When
              representation of multiple clients in a single matter is
              undertaken, the consultation shall include explanation of the
              implications of the common representation and the advantages
              and risks involved.
       2
        Rule 8.4 states, in pertinent part, as follows:

                      It is professional misconduct for a lawyer to:
              ****
                     (b) commit a criminal act that reflects adversely on the
              lawyer’s honesty, trustworthiness or fitness as a lawyer in other
              respects;
                     (c) engage in conduct involving dishonesty, fraud, deceit
              or misrepresentation;
                     (d) engage in conduct that is prejudicial to the
              administration of justice;
                     (e) state or imply an ability to influence improperly a
              government agency or official[.]
       3
       Because the instant disciplinary proceeding involves a respondent parent in an abuse
and neglect proceeding, we follow our practice in cases involving sensitive matters by using
                                                                              (continued...)

                                               2
was represented by lawyer Derek W. Marstellar, and Mr. Amos, as the assistant prosecutor,

represented the DHHR in that proceeding.4 Our recitation of the events that gave rise to this

disciplinary proceeding is taken from the record before this Court, including the ODC’s

Statement of Charges and the transcript of the evidentiary hearing held before the Hearing

Panel Subcommittee (“Hearing Panel”) of the LDB.



              In June of 2011, during the pendency of an abuse and neglect proceeding that

had been brought against Ms. C, Mr. Amos was patronizing a local bar one evening when

he saw Ms. C. and invited her to join his table of friends. After having drinks together, Mr.

Amos took Ms. C. to another bar that same evening, one that featured nude female dancing.

During the course of the evening, they discussed her abuse and neglect proceeding and, at

the conclusion of the evening, Mr. Amos drove Ms. C. home where she allowed him to view

her children’s bedrooms upon his request. Over the course of the next couple of weeks, they

exchanged text messages related to the abuse and neglect proceeding, but they had no further

“in person” contact.5


       3
         (...continued)
the last initial of the parent’s name. See State v. Edward Charles L., 183 W.Va. 641, 645 n.1,
398 S.E.2d 123, 127 n.1 (1990); see also W.Va. R. App. P. 40(e)(1).
       4
        Mr. Amos had served as an assistant prosecutor for seventeen years working
primarily on abuse and neglect cases.
       5
       The record reflects that prior to this contact, Mr. Amos was driving when he saw Ms.
C. walking along a highway and gave her a ride home. There was one other person in Mr.
Amos’s vehicle at the time.

                                              3
              Upon returning from vacation later in June 2011, Mr. Amos removed himself

from the abuse and neglect proceeding without having appeared in any court proceeding

involving Ms. C. after his out-of-court contact with her. He also reported his misconduct to

the presiding circuit court judge, the Honorable Darrell Pratt, on or about June 23, 2011, and

to the Prosecuting Attorney, Thomas Plymale, the following day, June 24.



              In light of Mr. Amos’s disclosure, Prosecutor Plymale met with Ms. C. and her

lawyer, Mr. Marstellar, along with representatives from the DHHR,6 on or about June 28,

2011. During this meeting, Ms. C. reportedly stated that while in the first bar with Mr.

Amos, he rubbed his hand on her thigh and stated, “[i]f you scratch my back, I’ll scratch

yours,” which she interpreted to mean that he expected sexual favors in exchange for helping

her with the abuse and neglect case; that Mr. Amos again rubbed his hand on her thigh while

they were at the strip club that same evening and told her he wanted to see her regain custody

of her children, advised on how she could improve her case, and requested that she have sex

with him;7 that Mr. Amos kissed her twice on the cheek during the evening; that they texted




       6
       The record contains the testimony of Christy Wright, the DHHR case worker
assigned to Ms. C.’s abuse and neglect case. Ms. Wright testified that when Ms. C. conveyed
information regarding her contact with Mr. Amos, Ms. C. appeared very nervous, genuine,
and upset.
       7
      Ms. C. stated that she told Mr. Amos that “it was her time of the month,” but that
when he drove her home, he again requested sexual favors, which she again declined.

                                              4
one another over the next couple of weeks;8 and, that on June 23, 2011, Mr. Amos telephoned

her and requested that she “keep low and pretend she doesn’t know what they’re talking

about.”9



              On or about June 29, 2011, Prosecutor Plymale advised Mr. Amos that he

needed to resign his position as an assistant prosecutor and self report to the ODC. Mr.

Amos did both.10 Thereafter, this disciplinary proceeding ensued.



              On May 6, 2013, a hearing was held before the Hearing Panel. Mr. Amos

testified and admitted the allegations against him with the exception that he emphatically

denied touching Ms. C. or asking her for sexual favors. He conceded that during the course

of the evening, he discussed the abuse and neglect proceeding with her and the progress she

was making in her effort to regain custody of her children. He also conceded that he drove

her to her home where he asked to see her children’s bedrooms, which she allowed, and that


       8
       These text messages apparently contained Mr. Amos’s advice to Ms. C. regarding
the abuse and neglect proceeding.
       9
         Mr. Amos admitted to making this telephone call, but stated that he simply told Ms.
C.: “I just hope you have a good life. I wish you good luck with your children and I can’t
have any contact with you anymore.”
       10
         Mr. Amos testified below that it was his recollection that he told Mr. Plymale that
he was going to “make it easy” for him by resigning his position and self-reporting his
misconduct to the ODC. Regardless of the impetus, Mr. Plymale received Mr. Amos’s
resignation letter on June 30, 2011, and, by letter dated July 7, 2011, Mr. Amos self-reported
his misconduct to the ODC through his counsel.

                                              5
he might have kissed her cheek upon his departure, but could not specifically recall doing so.

Although the ODC had been in contact with Ms. C., had mailed her a subpoena,11 and

anticipated that she would attend the hearing, she did not appear nor did she contact the ODC

to advise that she would not be appearing.12 Consequently, there was no affirmative evidence

before the Hearing Panel regarding Ms. C.’s allegations of Mr. Amos’s sexual overtures,

other than Mr. Amos’s denials of the same.13




       11
        Under Rule 3.8(a) of the Rules of Lawyer Disciplinary Procedure, “[t]he failure of
any person without adequate excuse to obey a subpoena . . . of a Hearing Panel
Subcommittee shall constitute contempt of the [Lawyer Disciplinary] Board.” This Rule also
provides that the service of a subpoena is to be accomplished in accordance with the West
Virginia Rules of Civil Procedure. The record is unclear as to whether Ms. C. was served
with the ODC’s subpoena in accordance with these Rules of Civil Procedure. There is
nothing in the record to indicate any effort to hold Ms. C. in contempt for her failure to
appear for this hearing.
       12
         At the time of the disciplinary hearing, the child abuse and neglect proceeding had
concluded with Ms. C. voluntarily relinquishing her parental rights to her children, as did
their respective fathers.
       13
         The other witnesses testifying at this hearing were Prosecutor Plymale, Judge Pratt,
DHHR case worker Christy Wright, and DHHR Child Protective Services Supervisor Natalie
Murphy. When disciplinary counsel asked these witnesses what Ms. C. had said about her
contact with Mr. Amos, the Hearing Panel sustained the hearsay objections of Mr. Amos’s
counsel. When Ms. C. never appeared for the hearing, the ODC requested additional time
to locate Ms. C. The Hearing Panel gave the ODC seven days to file a motion to reopen,
cautioning that good cause would have to be demonstrated before it would reopen the record
to permit the testimony of Ms. C. On May 13, 2013, the ODC filed a motion to reopen
stating that Ms. C. did not appear for the hearing because she feared she would lose her
employment but that she was willing to testify if arrangements were made with her employer.
The Hearing Panel denied the ODC’s motion to reopen finding that good cause had not been
shown.

                                              6
              Thereafter, the parties submitted a Joint Stipulated Findings of Fact,

Conclusions of Law and Recommended Sanctions to the Hearing Panel in which they

recommended, inter alia, that Mr. Amos’s law license be suspended for seventy-five days

with an automatic reinstatement of his license at the conclusion of the seventy-five-day

suspension.



              On January 23, 2014, the Hearing Panel filed its Findings of Fact, Conclusions

of Law and Recommended Discipline with this Court in which it adopted many of the

stipulations and recommendations of the parties. The Hearing Panel found that Mr. Amos

had “engaged in inappropriate conduct with a represented Respondent woman [Ms. C.] in

an abuse and neglect matter to which he was the assigned Assistant Prosecutor and

repeatedly communicated with this represented party outside the presence of counsel and

without the permission of her counsel about the case.” Based on these findings, the Hearing

Panel concluded that Mr. Amos had violated the Rules of Professional conduct, specifically

Rule 1.7(b) (conflict of interest),14 Rule 4.2 (communication with a person represented by

counsel),15 and Rule 8.4(d) (conduct prejudicial to the administration of justice).16


       14
        See supra note 1.
       15
        Rule 4.2 provides that “[i]n representing a client, a lawyer shall not communicate
about the subject of the representation with a party the lawyer knows to be represented by
another lawyer in the matter, unless the lawyer has the consent of the other lawyer or is
authorized by law to do so.”
       16
        See supra note 2.

                                              7
              In proceeding to consider the appropriate sanctions for these violations, the

Hearing Panel considered the factors set forth in Rule 3.16 of the Rules of Lawyer

Disciplinary Procedure, which states that

                     [i]n imposing a sanction after a finding of lawyer
              misconduct, unless otherwise provided in these rules, the [West
              Virginia Supreme Court of Appeals] or [Lawyer Disciplinary
              Board] shall consider the following factors: (1) whether the
              lawyer has violated a duty owed to a client, to the public, to the
              legal system, or to the profession; (2) whether the lawyer acted
              intentionally, knowingly, or negligently; (3) the amount of the
              actual or potential injury caused by the lawyer’s misconduct;
              and (4) the existence of any aggravating or mitigating factors.

In applying these factors, the Hearing Panel found that the evidence established by clear and

convincing proof that Mr. Amos violated duties owed to the public, the legal system, and the

legal profession, all of which he had candidly admitted; that Mr. Amos admitted that he had

acted intentionally and knowingly; and, that while there was no actual harm or prejudice to

Ms. C., the “potential for injury to her, to the public, and to the administration of justice . .

. was significant[,]” but had been minimized by Mr. Amos’s self-reporting to the ODC and

by his resignation as assistant prosecutor. In addressing the fourth factor, the Hearing Panel

found that there were both mitigating and aggravating factors to be considered.



              Regarding the aggravating factors, the Hearing Panel found that Mr. Amos was

in a position of authority as an assistant prosecutor at the time of his misconduct, which

required it to apply a heightened level of scrutiny. It further found that Ms. C.’s vulnerability

was great given that Mr. Amos was the assistant prosecutor assigned to her abuse and neglect

                                               8
case. The Hearing Panel also concluded that Mr. Amos engaged in multiple offenses of

misconduct involving Ms. C. through his continuing communications with her following

their first social encounter. Lastly, the Hearing Panel noted Mr. Amos’s substantial

experience in the practice of law.



              Turning to the mitigating factors, the Hearing Panel noted the lack of a prior

disciplinary record involving Mr. Amos; his cooperation with disciplinary counsel; his good

reputation at the time of the offense; his extensive volunteer work in his community; his

timely good faith effort to rectify the consequences of his misconduct by removing himself

from the abuse and neglect case prior to any further hearing and by reporting his misconduct

to both Judge Pratt and Prosecutor Plymale; his affirmative conduct in seeking counseling

from a mental health provider; his resignation as an assistant prosecutor; his demonstrated

remorse for his conduct; and his demonstrated competent and exemplary service in the

handling of abuse and neglect matters during his seventeen years of service as an assistant

prosecutor.



              Upon its consideration of the above, the Hearing Panel concluded that the

mitigating factors outweighed the aggravating factors. Based on this finding, the Hearing

Panel recommended that a public reprimand be issued against Mr. Amos instead of the

seventy-five-day suspension that the parties had jointly proposed. As an additional sanction,

the Hearing Panel also recommended that Mr. Amos be prohibited from participating in

                                             9
abuse and neglect proceedings in any capacity, other that as a guardian ad litem, for a period

of at least one year. The balance of the parties’ jointly proposed sanctions have also been

recommended by the Hearing Panel: that Mr. Amos comply with his duties to notify his

clients of his suspension as expressed in Rule 3.28 of the Rules of Disciplinary Procedure;17

that he continue with his mental health counseling for a period of at least one year and

provide proof of the same to the ODC; and that he pay the costs of the disciplinary

proceeding pursuant to Rule 3.15 of the Rules of Lawyer Disciplinary Procedure.18



              On January 23, 2014, following receipt of the Hearing Panel’s findings and

recommendation, this Court entered an order stating that it did “not concur with the




       17
         This recommended sanction was clearly unintended by the Hearing Panel since it
recommended a public reprimand—not a suspension. Under Rule 3.28, only lawyers who
are disbarred or suspended must send such notices.
       18
        Rule 3.15 of the Rules of Lawyer Disciplinary Procedure provides, in part, that

                     [a] Hearing Panel Subcommittee may recommend or the
              Supreme Court of Appeals may impose any one or more of the
              following sanctions for a violation of the Rules of Professional
              Conduct . . . (1) probation; (2) restitution; (3) limitation on the
              nature or extent of future practice; (4) supervised practice; (5)
              community service; (6) admonishment; (7) reprimand; (8)
              suspension; or (9) annulment. When a sanction is imposed the
              Hearing Panel Subcommittee may recommend and the Court
              may order the lawyer to reimburse the Lawyer Disciplinary
              Board for the costs of the proceeding. Willful failure to
              reimburse the Board may be punished as contempt of the Court.

                                              10
recommended disposition.” A briefing schedule was established, and oral argument was

scheduled.



              The parties have filed their respective briefs. The ODC recounts the Hearing

Panel’s rationale for recommending a sanction different from the one jointly proposed by the

parties and asks this Court to adopt the Hearing Panel’s recommendation given the “wealth

of mitigating factors.” The ODC notes the absence of any criminal charges against Mr.

Amos and the absence of a pattern of misconduct involving any other victims. The ODC

highlights that Mr. Amos denied propositioning Ms. C. for sexual activity for lenience in her

abuse and neglect matter, and denied instructing Ms. C. to not cooperate in any investigation

concerning his misconduct. The ODC states that while Mr. Amos’s conduct was egregious,

based on all of the evidence presented, including Judge Pratt’s testimony that he considered

this matter to be an aberration in Mr. Amos’s behavior, the Hearing Panel’s recommendation

should be accepted by this Court as it is not inconsistent with the sanctions imposed in

Lawyer Disciplinary Bd. v. Artimez, 208 W.Va. 288, 540 S.E.2d 156 (2000), and Lawyer

Disciplinary Bd. v. Chittum, 225 W.Va. 83, 689 S.E.2d 811 (2010).19



              Mr. Amos asserts that he acknowledged and continues to acknowledge that

his misconduct and actions were an abuse of his position as an assistant prosecuting attorney.


       19
        We find these cases to be unpersuasive as they did not involve lawyers who were
in public office.

                                             11
Mr. Amos accepts the Hearing Panel’s findings concerning the aggravating and mitigating

factors, and he urges this Court to adopt the Hearing Panel’s recommended sanctions.



                                II. Standard of Review

              The sole issue before this Court is the appropriate sanction for Mr. Amos’s

violations of the Rules 1.7(b), Rule 4.2, and Rule 8.4(d) of the Rules of Professional

Conduct. The standard for review in lawyer disciplinary proceedings is well-settled:

                     A de novo standard applies to a review of the
              adjudicatory record made for the Committee on Legal Ethics of
              the West Virginia State Bar [currently, the Hearing Panel
              Subcommittee of the Lawyer Disciplinary Board] as to questions
              of law, questions of application of the law to the facts, and
              questions of appropriate sanctions; this Court gives respectful
              consideration to the Committee’s recommendations while
              ultimately exercising its own independent judgment. On the
              other hand, substantial deference is given to the Committee’s
              finding of fact, unless such findings are not supported by
              reliable, probative, and substantial evidence on the whole
              record.

Syl. Pt. 3, Committee on Legal Ethics v. McCorkle, 192 W.Va. 286, 452 S.E.2d 377 (1994).

However, “[t]his Court is the final arbiter of legal ethics problems and must make the

ultimate decisions about public reprimands, suspensions or annulments of attorneys’ licenses

to practice law.” Syl. Pt. 3, Committee on Legal Ethics v. Blair, 174 W.Va. 494, 327 S.E.2d
671 (1984), cert. denied, 470 U.S. 1028 (1985). With these principles in mind, we proceed

to consider the Hearing Panel’s recommended sanctions.




                                            12
                                       III. Discussion

              The parties’ joint stipulation submitted to the Hearing Panel includes Mr.

Amos’s acknowledgment that he “violated duties owed to the public, the legal system, and

the legal profession[,]” and he does not challenge the Hearing Panel’s conclusion that he

violated Rules 1.7(b), 4.2, and 8.4(d) of the Rules of Professional Conduct.          Thus, in

considering the appropriate sanction20 to be imposed in this matter, like the Hearing Panel,

we consider the mitigating as well as the aggravating circumstances.



              “Mitigating factors in a lawyer disciplinary proceeding are any considerations

or factors that may justify a reduction in the degree of discipline to be imposed.” Syl. Pt. 2,

Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003). For guidance,

we look to the mitigating factors that may be considered as set forth in Lawyer Disciplinary

Board v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003):

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct include:
              (1) absence of a prior disciplinary record; (2) absence of a
              dishonest or selfish motive; (3) personal or emotional problems;
              (4) timely good faith effort to make restitution or to rectify
              consequences of misconduct; (5) full and free disclosure to
              disciplinary board or cooperative attitude toward proceedings;
              (6) inexperience in the practice of law; (7) character or
              reputation; (8) physical or mental disability or impairment; (9)
              delay in disciplinary proceedings; (10) interim rehabilitation;



       20
        See supra n.18.

                                              13
              (11) imposition of other penalties or sanctions; (12) remorse;
              and (13) remoteness of prior offenses.

Id., syl. pt. 3. In consideration of these factors, we agree that there are several mitigating

factors that inure to Mr. Amos’s benefit, including his lack of a prior disciplinary record; his

cooperation with disciplinary counsel; his timely good faith effort to rectify the consequences

of his misconduct; and his demonstrated remorse for his misconduct. We must also take into

consideration, however, the aggravating factors.



              As we have previously explained, “[a]ggravating factors in a lawyer

disciplinary proceeding are any considerations or factors that may justify an increase in the

degree of discipline to be imposed.” Syl. Pt. 4, Lawyer Disciplinary Bd. v. Scott, 213 W. Va.
209, 579 S.E.2d 550 (2003). Here, the Hearing Panel addressed the aggravating factors,

including Ms. C.’s significant vulnerability given that Mr. Amos’s position as the assistant

prosecutor assigned to her child abuse and neglect case, as well as Mr. Amos’s repeated

misconduct through his continuing communication with Ms. C. after their first social

encounter.



              We agree with the Hearing Panel that Ms. C.’s vulnerability in this matter was

a significant aggravating factor. As the respondent parent in the abuse and neglect

proceeding, Ms. C. may have felt compelled to accept Mr. Amos’s invitation to join his table

for drinks and to visit a strip club either fearing that if she did not, her position in the


                                              14
proceeding would somehow be harmed, or believing that her acceptance would lead to a

favorable outcome in the proceeding.21 Thus, even setting aside Mr. Amos’s unethical

conduct in communicating with a represented party outside the presence of the party’s

counsel, he should never have placed Ms. C. in the vulnerable position of deciding whether

to accept or reject the social invitation of the assistant prosecutor in her abuse and neglect

case.



              Additionally, we also consider other highly egregious conduct to be an

aggravating factor: Mr. Amos taking Ms. C. home after their visit to a strip club, going into

her home, asking to see her children’s bedrooms, and then doing so. In light of Mr. Amos’s

extensive experience in abuse and neglect cases, he should have been keenly aware of his

role as an assistant prosecutor in such proceedings, which certainly did not extend to

conducting in-home evaluations of the bedrooms in a parent’s home.



              We have previously explained that




        21
         Although Mr. Amos testified that all of his conversations and communications with
Ms. C. involved giving her advice on how she could improve her circumstances in the abuse
and neglect proceeding, even if such communications had been ethical, which they were not,
we cannot fathom how Mr. Amos, with seventeen years experience in such matters, would
believe that taking Ms. C. to a strip club would benefit her. In fact, a respondent parent
visiting a strip club is the type of unfavorable parental conduct this Court would expect to
see reported in a child protective services worker’s update report in an abuse and neglect
proceeding.

                                             15
                     [i]n deciding on the appropriate disciplinary action for
              ethical violations, this Court must consider not only what steps
              would appropriately punish the respondent attorney, but also
              whether the discipline imposed is adequate to serve as an
              effective deterrent to other members of the Bar and at the same
              time restore public confidence in the ethical standards of the
              legal profession.

Syl. Pt, 3, Committee on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

We are also mindful that “[e]thical violations by a lawyer holding a public office are viewed

as more egregious because of the betrayal of the public trust attached to the office.” Syl. Pt.

3, Committee on Legal Ethics v. Roark, 181 W. Va. 260, 382 S.E.2d 313 (1989).



              This Court has previously considered disciplinary measures for attorneys in

public office and, in those matters, we have emphasized the importance of the community’s

trust in the public office held.22 Moreover, we note that Standard 5.22 of the ABA Model

Standards for Imposing Lawyer Sanctions provides that a “[s]uspension is generally

appropriate when a lawyer in an official or governmental position knowingly fails to follow

proper procedures or rules, and causes injury or potential injury to a party or to the integrity



       22
          See also Committee on Legal Ethics of the West Virginia State Bar v. White, 189
W.Va. 135, 428 S.E.2d 556 (1993) (suspending law license of prosecuting attorney who pled
guilty in federal court to possession of cocaine marijuana and percocet); Committee on Legal
Ethics of the West Virginia State Bar v. Boettner, 188 W.Va. 1, 422 S.E.2d 478 (1992)
(suspending license of lawyer who was state senator and who pled guilty to evading payment
of federal income taxes); Committee on Legal Ethics of West Virginia State Bar v. Roark, 181
W.Va. 260, 382 S.E.2d 313 (1989) (suspending license of prosecuting attorney and former
mayor who pled guilty to possession of cocaine).


                                              16
of the legal process.” Guided by these considerations, and balancing the mitigating and

aggravating factors in this matter, including the tremendous potential for injury to Ms. C.,

to the public, and to the administration of justice engendered by Mr. Amos’s misconduct, we

reject the Hearing Panel’s recommended sanctions in two respects.



              First, we find that the Hearing Panel’s recommendation of a public reprimand

to be wholly inadequate. Mr. Amos admitted that he acted intentionally and knowingly in

this matter. Further, his ethical violations occurred while he was serving as an assistant

prosecuting attorney, which is an additional aggravating factor that must be taken into

consideration. See Lawyer Disciplinary Bd. v. Scott, 213 W.Va. 209, 579 S.E.2d 550 (2003)

(finding that lawyer’s violation of Rules of Professional Conduct while holding public office

was an aggravating factor). Accordingly, we find that the discipline proposed by Mr. Amos

and the ODC—a seventy-five-day suspension with automatic reinstatement to the practice

of law at the conclusion of those seventy-five days—to be the appropriate sanction.



              Second, we find the Hearing Panel’s recommended sanction prohibiting Mr.

Amos from engaging in abuse and neglect proceedings for one year, yet allowing him to

serve as a guardian ad litem, to be insufficient. A lawyer serving as a guardian ad litem in

an abuse and neglect proceeding may legitimately need to visit the child’s home in fulfilling

his or her role of protecting the child’s interests. Under the facts of the instant disciplinary

proceeding, providing Mr. Amos with an imprimatur to go into a parent’s home seems

                                              17
particularly inappropriate. Thus, we find that Mr. Amos should be prohibited from serving

in any capacity in an abuse and neglect proceeding for one year. We agree with the balance

of the Hearing Panel’s recommended sanctions.



                                     IV. Conclusion

              For the foregoing reasons, we adopt, as moulded, the Hearing Panel’s

recommendations and impose the following sanctions: that Mr. Amos’s law license is

suspended for seventy-five days with an automatic reinstatement to the practice of law at the

conclusion of the seventy-five-day suspension; that Mr. Amos is prohibited from engaging

in child abuse and neglect proceedings in any capacity for one year; that Mr. Amos continue

counseling with a mental health provider for a period of at least one year and provide proof

of the same to the ODC; and that Mr. Amos pay the costs of this disciplinary proceeding.



                                            License Suspended with Additional Sanctions.




                                             18